DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-3, 7-11, and 15-19 are rejected under 35 U.S.C. 102 as being anticipated by Bergman et al. Patent No. US 4,878,142.
	Regarding claims 1, 8, 9, Bergman discloses a method for use in earth-fault protection in a three- phase electric network [col. 10 lines 45-50], comprising: 
detecting a phase-to-earth fault in the three-phase electric network [col. 6 lines 53-60]; determining at a measuring point in the three-phase electric network [col. 10 lines 10-35], for each of the three phases of the three-phase electric network, a phase current during the detected phase-to-earth fault or a change in the phase current due to the detected phase-to-earth fault; detecting a faulted phase of the three-phase electric network [col. 12 lines 5-15];
determining an estimate of an earth-fault current in a point of the detected phase- to-earth fault passing through the measuring point on the basis of the faulted phase and the determined phase currents of the three phases of the three-phase electric network 
determining a direction of the phase-to-earth fault from the measuring point on the basis of the determined estimate of the earth-fault current and the determined zero- sequence voltage or on the basis of the determined estimate of the earth-fault current and the determined change in the zero-sequence voltage [col. 1 lines 55-60, col. 8 lines 56-60, col. 9 lines 21-34, col. 10 lines 9-34].
	Regarding claims 2, 10, 17, Bergman comprises operating the earth-fault protection in the three-phase electric network on the basis of the determined direction of the phase-to-earth fault from the measuring point [col. 12 lines 5-15].  
	Regarding claims 3, 11, 18, 19, Bergman discloses that the operating of the earth-fault protection comprises: tripping one or more switching devices in the three-phase electric network and/or preventing a tripping of one or more switching devices in the three-phase electric network; and/or switching off or limiting the earth-fault current of the detected phase-to-earth fault in the three-phase electric network [Fig. 1, 6; col. 9 lines 29-33].
Regarding claims 7 and 15, Bergman discloses that the estimate of the earth-fault current in the point of the detected phase-to-earth fault passing through the 
	  Regarding claim 16, Bergman discloses an earth-fault protection device for a three-phase electric network, the device comprising a processor [Fig. 1, processor unit 4; col. 1 lines 60 – col. 2 lines 10], and a memory storing instructions that [the microprocessor inherently has memory storing instructions and sends signals], when executed by the processor, cause the device to: monitor phase currents of the three-phase electric network; detect a phase-to-earth fault in the three-phase electric network; determine at a measuring point in the three-phase electric network, for each of the three phases of the three-phase electric network, a phase current during the detected phase-to-earth fault or a change in the phase current due to the detected phase-to-earth fault; detect a faulted phase of the three-phase electric network; determine an estimate of an earth-fault current in a point of the detected phase- to-earth fault passing through the measuring point on the basis of the faulted phase and the determined phase currents of the three phases of the three-phase electric network, wherein the estimate is based on a negative-sequence current component, or on the basis of the faulted phase and the determined changes in the phase currents of the three phases of the three-phase electric network; determine a zero-sequence voltage of the three-phase electric network during the detected phase-to-earth fault or a change in the zero-sequence voltage of the three- phase electric network due to the detected phase-to-earth fault; and determine a direction of the phase-to-earth fault from the measuring point on the basis of the determined estimate of the earth-fault current and the determined zero- sequence .  
Allowable Subject Matter
Claims 4-6, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claims 4, 12: The prior art does not disclose that the determining of the changes in the phase currents of the three phases of the three-phase electric network comprises: determining,  a difference between a fundamental frequency component of the phase current during the phase-to-earth fault and the fundamental frequency component of the phase current before the phase-to-earth fault.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claims 5, 13: The prior art does not disclose that the determining of the changes in the phase currents of the three phases of the three-phase electric network comprises: determining, a difference between a harmonic frequency component of the phase current during the phase-to-earth fault and the harmonic frequency component of the phase current before the phase-to-earth fault.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/           Primary Examiner, Art Unit 2836